DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/11/2019 & 03/25/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
“First/Second/Third/Fourth/Fifth/Sixth Rotating Propulsor” recited in Claims 1, 12 & 14;
“Third/Fourth/Fifth/Sixth Rotating Structures” recited in Claim 5-6, 13 & 15-16;
“First/Second/Third/Fourth/Fifth/Sixth Locations” recited in Claims 1-3, 8-10 & 14;
“Second/Third/Fourth/Fifth/Sixth Generators” recited in Claims 1, 12, 14 & 19-20;
“Third/Fourth/Fifth/Sixth Electric Motors” recited in Claims 1, 12, 14 & 19-20;
 “Third/Fourth/Fifth/Sixth Inverters” recited in Claims 5, 7, 13, 15, 17-18 & 20;
“Third/Fourth/Fifth/Sixth Generators Stators” recited in Claims 19-20;
“Third/Fourth/Fifth/Sixth Electric Motor Stators” recited in Claims 19-20;
“Yaw of an Aircraft” recited in Claim 8;
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.



Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2-3, 5-8, 13, 16 & 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 2, the recitation “wherein the first location and the third location are adjacent, and the second location and the fourth location are adjacent” is vague and indefinite. The claim do not describe to what element(s) the first/second/third/fourth locations are referred to. 
Regarding Claim 3, the recitation “wherein the first location and the fourth location are adjacent, and the second location and the third location are adjacent” is vague and indefinite. The claim do not describe to what element(s) the first/second/third/fourth is referred to. Similarly, to Claim 2, the Claim 3 do not describe to what element(s) the first/second/third/fourth locations is referred to.
 Regarding Claim 5, & 13, the recitations “a third rotating structure coupled to the first electric motor” & “a fourth rotating structure coupled to the second electric motor,” are vague and indefinite. The specification or the claims do not describe how the third/fourth rotating “structures” are coupled to the first and second electric motor.
Claims 6-7 are rejected based on their dependency from Claim 5.
Regarding Claim 8, the recitation “controlling yaw of the aircraft with the second electric propulsor assembly and the second thermal propulsor assembly” is vague and indefinite. The specification or claims do not describe how the second/thermal propulsor assembly “controls a yaw”.
Regarding Claim 6 & 16, the recitations “further comprises a third electric motor and a fifth rotating structure coupled to the third electric motor & further comprises a fourth electric motor and a sixth rotating structure coupled to the fourth electric motor” are vague and indefinite. The specification or the claims describe how fifth & sixth rotating structures or “third & fourth electric motor” are coupled to each other.
Regarding Claim 18, the applicant recites:
(18a) “wherein: the first motor inverter is selectively connected to the first electric motor and the third electric motor, and the third motor inverter is selectively connected to the first electric motor and the third electric motor;” and 
(18b) “the second motor inverter is selectively connected to the second electric motor and the fourth electric motor, and the fourth motor inverter is selectively connected to the second electric motor and the fourth electric motor.”
The applicant’s specification or Figures fails to describe a “third/fourth” electric motor & “third/fourth” inverter. Therefore, it is not clear how the “third” electric motor/inverter are selectively connected to the first/second electric motor as recited (see 18a-18b above).
Regarding Claim 19, the applicant recites:
(19a) “wherein: the first generator comprises a first generator stator connected to the first electric motor and a second generator stator connected to the third electric motor;” and 
(19b) “the second generator comprises a third generator stator connected to the second electric motor and a fourth generator stator connected to the fourth electric motor.”
The applicant’s specification or Figures fails to describe a “third/fourth” generator & “third/fourth” electric motor. Therefore, it is not clear how the third/fourth electric motor are connected to the first/second generator stators (see 19a-19b above).
Regarding Claim 20, any of the underline recitations are not described in the applicant’s spec or drawings. Therefore, it is not clear how any of the recitations (see 20a-20b below) are connected to each other.
(20a) the second electric motor comprises a third motor stator connected to the third generator stator and a fourth motor stator connected to the second motor inverter;”
(20b) “the third electric motor comprises a fifth motor stator connected to the second generator stator and a sixth motor stator connected to the third motor inverter; and 
(20c) “the fourth electric motor comprises a seventh motor stator connected to the fourth generator stator and an eighth motor stator connected to the fourth motor inverter.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hardwood (US 2018/0079515).
Regarding Claim 1, Hardwood discloses an aircraft [1] comprising a hybrid electric propulsion system (FIG. 1, 3, Claim 1), the system comprising: 
a first sub-assembly having a first electric propulsor assembly [at least first (Top 4) and second AC electrical motors directly electrically coupled to a respective AC network and coupled to a respective propulsor (Top 6)] (Annotated FIG. Below, FIG. 1, FIG. 3 & Claim 1) and 
a first thermal propulsor assembly [106a], the first thermal propulsor assembly [106a] having a first thermal engine [Top 114], a first generator [115a] and a first rotating propulsor (The aircraft 1 is powered by propulsors in the form of propellers 4. Therefore, Top 4 comprises a “first rotating propulsor”) (¶ [0037]), the first electric propulsor assembly (see rejected element “a” above) attached to the aircraft [1] at a first location [“first location” for Top 4] and the first thermal propulsor assembly attached to the aircraft at a second location [“second location” for Top 6] (Annotated FIG. Below, FIG. 1, 3 & Claim 1); and 
a second sub-assembly having a second electric propulsor assembly [at least first and second (Bottom 4) AC electrical motors directly electrically coupled to a respective AC network and coupled to a respective propulsor (Bottom 6)] (Annotated FIG. Below, FIG. 1, 3 & Claim 1) and 
a second thermal propulsor assembly [106b], the second thermal propulsor assembly [106b] having a second thermal engine [bottom 114], a second generator [115b] and a second rotating propulsor (The aircraft 1 is powered by propulsors in the form of propellers 4. Therefore, Bottom 4 comprises a “Second rotating propulsor”) (¶ [0037]) (Annotated FIG. Below, FIG. 1,3 & Claim 1), the second electric propulsor assembly [see rejected element “c” above] attached to the aircraft [1] at a third location [“third location” of Bottom 4] and the second thermal propulsor assembly [Bottom 6] attached to the aircraft at a fourth location [“fourth location” of Bottom 6] (Annotated FIG. Below, FIG. 1, 3 & Claim 1).
Regarding Claim 2, Hardwood discloses the aircraft of claim 1 [see rejected Claim 1], 
wherein the first location and the third location are adjacent [Top 4 & Bottom 4 are shown “adjacent” from TOP to BOTTOM], and the second location and the fourth location are adjacent [Top 6 & Bottom 6 are shown “adjacent” from TOP to BOTTOM] (Annotated FIG. Below for FIG 3).

    PNG
    media_image1.png
    647
    990
    media_image1.png
    Greyscale

Regarding Claim 3, Hardwood discloses the aircraft of claim 1 [see rejected Claim 1], 
wherein the first location and the fourth location are adjacent [Top 6 & Bottom 6 are shown “adjacent” from the TOP to BOTTOM], and the second location and the third location are adjacent [Top 6 & Bottom 4 are shown “adjacent” from the LEFT to RIGHT] (Annotated FIG. Above for FIG 3).
Regarding Claim 4, Hardwood discloses the aircraft of claim 1 [see rejected Claim 1], 
wherein the first sub-assembly [see rejected Claim 1 element “a”] is mounted cross-wing to the aircraft [top 3], and the second sub-assembly is mounted cross-wing [bottom 3] to the aircraft [1] (FIG. 1).
Regarding Claim 5, Hardwood discloses the aircraft of claim 1 [see rejected Claim 1], 
wherein: the first electric propulsor assembly [see rejected element “a” above] comprises a first electric motor [119c], a third rotating structure [The aircraft 1 is powered by propulsors in the form of propellers 4. Therefore, Top 4 is “third rotating structure” of such propeller (Top 4)] coupled to the first electric motor [119c] (FIG. 3, ¶ [0037]), and 
a first motor inverter [121a] coupled between a direct current (DC) power source and the first electric motor [119c] (FIG. 3); and 
the second electric propulsor assembly [see rejected element “c” above] comprises a second electric motor [119d], a fourth rotating structure [The aircraft 1 is powered by propulsors in the form of propellers 4. Therefore, Bottom 4 is “fourth rotating structure” of such propeller (Bottom 4)] coupled to the second electric motor [119d] (FIG. 3), and 
a second motor inverter [121b] coupled between the DC power source and the second electric motor [119d] (FIG. 3).
Regarding Claim 6, Hardwood discloses the aircraft of claim 5 [see rejected Claim 5], 
wherein: the first electric propulsor assembly [see rejected element “a” above] further comprises a third electric motor [119a] and a fifth rotating structure [rotating element of 119 a] coupled to the third electric motor [119a] (FIG. 3); and 
the second electric propulsor assembly [see rejected element “c” above] further comprises a fourth electric motor [119b] and a sixth rotating structure [rotating element 119 b]  coupled to the fourth electric motor [119b] (FIG. 3).

Regarding Claim 7, Hardwood discloses the aircraft of claim 6 [see rejected Claim 6], wherein:
the first electric propulsor assembly [see rejected element “a” above] further comprises a third motor inverter coupled to the third electric motor [The inverter may be electrically coupled to the plurality of AC electrical motors, or a separate inverter may be provided for each electrical motor (119s) coupled to the DC electrical network] (FIG. 3, ¶ [0017]); and
the second electric propulsor assembly [see rejected element “b” above]  further comprises a fourth motor inverter coupled to the fourth electric motor [The inverter may be electrically coupled to the plurality of AC electrical motors, or a separate inverter may be provided for each electrical motor (119s) coupled to the DC electrical network] (FIG. 3, ¶ [0017]).
Regarding Claim 8, Hardwood discloses a method for controlling yaw of an aircraft [Furthermore, individual indirectly controlled propellers 4 c, 4 d can be operated at different speeds. In view of their different positions on the aircraft wing, yaw control can be provided, which can reduce the size or moment of required of the vertical control surface] (¶ [0052]), the method comprising: 
operating an aircraft [1] having a hybrid electric propulsion system (FIG. 1, 3, ¶ [0012]); 
a first sub-assembly [at least first (Top 4) and second AC electrical motors directly electrically coupled to a respective AC network and coupled to a respective propulsor (Top 6)] (Annotated FIG. Below, FIG. 1, FIG. 3 & Claim 1) of the hybrid electric propulsion (FIG. 1, 3, ¶ [0012]), 
detecting a fault of the first sub-assembly (Claim 9; a failure of the first or second electrical generator) having a first electric propulsor assembly  [see rejected element “a” above) attached to the aircraft [1] at a first location [“first location” for Top 4] and a first thermal propulsor assembly [106a] attached to the aircraft [1] at a second location [“second location” for Top 6] (Annotated FIG. Above, FIG. 1, 3 & Claim 1); in response to detecting the fault: (Claim 9).
shutting down the first electric propulsor assembly (see rejected element “a-b” above” for claim 8) and the first thermal propulsor assembly [The third bus is connected to the second converter 17 b, and to a second inverter 21 b. Switches are provided, for selectively making and breaking contacts between the components 17 a, 17 b, 23, 20 a-c, 21 a, 21 b.] (¶ [0047]); 

operating the aircraft [1] with a second sub-assembly of the hybrid electric propulsion system, the second sub-assembly having a second electric propulsor assembly [at least first and second (Bottom 4) AC electrical motors directly electrically coupled to a respective AC network and coupled to a respective propulsor (Bottom 6)] (Annotated FIG. Below, FIG. 1, 3 & Claim 1) attached to the aircraft at a third location [“third location” of Bottom 4] and a second thermal propulsor assembly [106b] attached to the aircraft at a fourth location [“fourth location” of Bottom 6] (Annotated FIG. Below, FIG. 1, 3 & Claim 1); and 
controlling yaw of the aircraft with the second electric propulsor assembly and the second thermal propulsor assembly [Furthermore, individual indirectly controlled propellers 4 c, 4 d can be operated at different speeds. In view of their different positions on the aircraft wing, yaw control can be provided, which can reduce the size or moment of required of the vertical control surface] (¶ [0052]).
Regarding Claim 9, Hardwood discloses the method of claim 8 [see rejected Claim 8], 
wherein the first location and the third location are adjacent, and the second location and the fourth location are adjacent (see rejected Claim 2).
Regarding Claim 10, Hardwood discloses the method of claim 8 [see rejected Claim 8], 
wherein the first location and the fourth location are adjacent, and the second location and the third location are adjacent (See rejected Claim 3).
Regarding Claim 11, Hardwood discloses the method of claim 8 [see rejected Claim 8], 
wherein the first sub-assembly is mounted cross-wing to the aircraft [top 3], and the second sub-assembly is mounted cross-wing [bottom 3] to the aircraft [1] (FIG. 1).
Regarding Claim 12, Hardwood discloses the method of claim 8 [see rejected Claim 8], 
wherein the first thermal propulsor assembly [106a] comprises a first thermal engine [Top 114], a first generator [115a] and a first rotating propulsor (The aircraft 1 is powered by propulsors in the form of propellers 4. Therefore, Top 4 comprises a “first rotating propulsor”) (¶ [0037]), and 
wherein the second thermal propulsor assembly [106b] comprises a second thermal engine [Bottom 114], a second generator [115b] and a second rotating propulsor [see rejected element “c” above] (FIG. 3).
Regarding Claim 13, Hardwood discloses the method of claim 12 [see rejected Claim 12], 
wherein: the first electric propulsor assembly [see rejected element “a”] comprises a first electric motor [119c], a third rotating structure [The aircraft 1 is powered by propulsors in the form of propellers 4. Therefore, Top 4 is “third rotating structure” of such propeller (Top 4)]  coupled to the first electric motor [119c] (FIG. 3), and 
a first motor inverter [121a] coupled between a direct current (DC) power source and the first electric motor [119c] (FIG. 3); and 
the second electric propulsor assembly [see rejected element “c”] comprises a second electric motor [119d], a fourth rotating structure [The aircraft 1 is powered by propulsors in the form of propellers 4. Therefore, Bottom 4 is “fourth rotating structure” of such propeller (Bottom 4)]coupled to the second electric motor [119d] (FIG. 3), and 
a second motor inverter [121b] coupled between the DC power source and the second electric motor [119d] (FIG. 3).
Regarding Claim 14, Hardwood discloses a hybrid electric aircraft propulsion system (FIG. 1, 3, Claim 1) comprising: 
a first sub-assembly having a first electric propulsor assembly [at least first (Top 4) and second AC electrical motors directly electrically coupled to a respective AC network and coupled to a respective propulsor (Top 6)] (Annotated FIG. Above, FIG. 1, FIG. 3 & Claim 1) and 
a first thermal propulsor assembly [106a], the first thermal propulsor assembly [106a] having a first thermal engine [Top 114], a first generator [115a] and a first rotating propulsor (The aircraft 1 is powered by propulsors in the form of propellers 4. Therefore, Top 4 comprises a “first rotating propulsor”) (¶ [0037]), the first electric propulsor assembly [see rejected element “a” above”] attached to the aircraft [1] at a first location [“first location” for Top 4] and the first thermal propulsor assembly [106a] attached to the aircraft at a second location [“second location” for Top 6] (FIG. 3 shows a “first location” for 119c and a “second location” for 106a) (Annotated FIG. Above, FIG. 1, 3 & Claim 1);
a second sub-assembly having a second electric propulsor assembly [at least first and second (Bottom 4) AC electrical motors directly electrically coupled to a respective AC network and coupled to a respective propulsor (Bottom 6)] (Annotated FIG. Above, FIG. 1, 3 & Claim 1) and 
a second thermal propulsor assembly [106b], the second thermal propulsor assembly [106b] having a second thermal engine [bottom 114], a second generator [115b] and a second rotating propulsor (The aircraft 1 is powered by propulsors in the form of propellers 4. Therefore, Bottom 4 comprises a “Second rotating propulsor”– now referred as “II”) (¶ [0037]) (Annotated FIG. Below, FIG. 1,3 & Claim 1), the second electric propulsor assembly [see rejected element “c” above] attached to the aircraft [1] at a third location [“third location” of Bottom 4] and the second thermal propulsor assembly [see rejected element “c” above] attached to the aircraft at a fourth location [“fourth location” of Bottom 6] (Annotated FIG. Above, FIG. 1, 3 & Claim 1).
Regarding Claim 15, Hardwood discloses system of claim 14 [see rejected Claim 14], 
wherein: the first electric propulsor assembly [see rejected element “a” above] comprises a first electric motor [119c], a third rotating structure [The aircraft 1 is powered by propulsors in the form of propellers 4. Therefore, Top 4 is “third rotating structure” of such propeller (Top 4)] coupled to the first electric motor [119c] (FIG. 3), and 
a first motor inverter [121a] coupled between a direct current (DC) power source and the first electric motor [119c] (FIG. 3); and 
the second electric propulsor assembly [see rejected element “c” above] comprises a second electric motor [119d], a fourth rotating structure [The aircraft 1 is powered by propulsors in the form of propellers 4. Therefore, Bottom 4 is “fourth rotating structure” of such propeller (Bottom 4)] coupled to the second electric motor [119d] (FIG. 3), and 
a second motor inverter [121b] coupled between the DC power source and the second electric motor [119d] (FIG. 3).
Regarding Claim 16, Hardwood discloses the system of claim 15 [see rejected Claim 15], 
wherein: the first electric propulsor assembly [see rejected element “a” above] further comprises a third electric motor [119a] and a fifth rotating structure [rotating element of 119 a] coupled to the third electric motor [119a] (FIG. 3); and 
the second electric propulsor assembly [see rejected element “c” above] further comprises a fourth electric motor [119b] and a sixth rotating structure [rotating element of 119 b] coupled to the fourth electric motor [119b] (FIG. 3).
Regarding Claim 17, Hardwood discloses the system of claim 16 [see rejected Claim 16], 
wherein: the first electric propulsor assembly [see rejected element “a” above] further comprises a third motor inverter coupled to the third electric motor [The inverter may be electrically coupled to the plurality of AC electrical motors, or a separate inverter may be provided for each electrical motor (119s) coupled to the DC electrical network] (FIG. 3, ¶ [0017]); and 
the second electric propulsor assembly [see rejected element “b” above]  further comprises a fourth motor inverter coupled to the fourth electric motor  [The inverter may be electrically coupled to the plurality of AC electrical motors, or a separate inverter may be provided for each electrical motor (119s) coupled to the DC electrical network] (FIG. 3, ¶ [0017]).
Regarding Claim 18, Hardwood discloses the system of claim 17 [see rejected Claim 17], 
wherein: the first motor inverter is selectively connected to the first electric motor and the third electric motor, and the third motor inverter is selectively connected to the first electric motor and the third electric motor [The inverter may be electrically coupled to the plurality of AC electrical motors, or a separate inverter may be provided for each electrical motor (119s) coupled to the DC electrical network] (FIG. 3, ¶ [0017]); and 
the second motor inverter is selectively connected to the second electric motor and the fourth electric motor, and the fourth motor inverter is selectively connected to the second electric motor and the fourth electric motor [The inverter may be electrically coupled to the plurality of AC electrical motors, or a separate inverter may be provided for each electrical motor (119s) coupled to the DC electrical network] (FIG. 3, ¶ [0017]).
Regarding Claim 19, Hardwood discloses the system of claim 17 [see rejected Claim 17], 
wherein: the first generator comprises a first generator stator connected to the first electric motor and a second generator stator connected to the third electric motor (FIG. 3 shows generators 115s connected to all motors 119s. The motors are induction motors (see ¶ [0013]) and induction motors comprises “stators”. Additionally, the generators comprises stators (see ¶ [0040]). Therefore, all the generators stators are connected to all motors stators); and 

the second generator comprises a third generator stator connected to the second electric motor and a fourth generator stator connected to the fourth electric motor (FIG. 3 shows generators 115s connected to all motors 119s. The motors are induction motors (see ¶ [0013]) and induction motors comprises “stators”. Additionally, the generators comprises stators (see ¶ [0040]). Therefore, all the generators stators are connected to all motors stators).
Regarding Claim 20, Hardwood discloses the system of claim 19 [see rejected Claim 19], 
wherein: the first electric motor comprises a first motor stator connected to the first generator stator and a second motor stator connected to the first motor inverter (FIG. 3 shows generators 115s connected to all motors 119s. The motors are induction motors (see ¶ [0013]) and induction motors comprises “stators”. Additionally, each motor is connected to inverters (see ¶ [0017]). Therefore, all motors stators are connected to inverters);
the second electric motor comprises a third motor stator connected to the third generator stator and a fourth motor stator connected to the second motor inverter (FIG. 3 shows generators 115s connected to all motors 119s. The motors are induction motors (see ¶ [0013]) and induction motors comprises “stators”. Additionally, each motor is connected to inverters (see ¶ [0017]). Therefore, all motors stators are connected to inverters); 
the third electric motor comprises a fifth motor stator connected to the second generator stator and a sixth motor stator connected to the third motor inverter (FIG. 3 shows generators 115s connected to all motors 119s. The motors are induction motors (see ¶ [0013]) and induction motors comprises “stators”. Additionally, each motor is connected to inverters (see ¶ [0017]). Therefore, all motors stators are connected to inverters); and 
the fourth electric motor comprises a seventh motor stator connected to the fourth generator stator and an eighth motor stator connected to the fourth motor inverter (FIG. 3 shows generators 115s connected to all motors 119s. The motors are induction motors (see ¶ [0013]) and induction motors comprises “stators”. Additionally, each motor is connected to inverters (see ¶ [0017]). Therefore, all motors stators are connected to inverters).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH ORTEGA whose telephone number is (469)295-9083. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS PATEL can be reached on (571) 272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JOSEPH ORTEGA/Examiner, Art Unit 2832